Citation Nr: 0802204	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-16 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to February 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In January 2005 the appellant had a hearing in front of the 
Decision Review Officer (DRO).  A transcript of the hearing 
has been associated with the claim file.

In June 2007 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

Hepatitis C was first manifested many years after service and 
is not medically related to the veteran's service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for hepatitis C.  In a VCAA 
letter of January 2003 the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records and VA 
outpatient treatment records have been obtained.  The veteran 
was afforded a VA examination.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The veteran seeks service connection for hepatitis C, which 
he contends he incurred while in service.  The veteran has 
alleged several risk factors while in service: sharing a 
razor with his roommate who is now service connected for 
hepatitis C; getting a tattoo with an unsterilized needle; 
and, being inoculated with an air gun injection.

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service medical records, including the reports from the 
veteran's January 1983 separation physical, are negative for 
any treatment or diagnosis relating to hepatitis C or 
associated symptoms.  The separation physical noted a scar on 
the left leg, but did not note any tattoos.  

The veteran's post-service records are silent for diagnosis 
of hepatitis C until February 2004, when a diagnosis of 
hepatitis C was noted in an addendum to a psychiatric 
outpatient note.  

In a February 2004 Risk Factors for Hepatitis Questionnaire 
the veteran noted the he had used intranasal cocaine about a 
dozen times over the past 20 years; he had engaged in 
unprotected sexual activity approximately 10 times in the 
past 20 years; he got a tattoo while in service and that was 
the only time that he did not see them use a clean needle; he 
shared razor blades with a buddy who also has hepatitis C; 
and, he had a blood transfusion in 1982 while in service.   

A VA examination report of July 2007 notes several possible 
risk factors.  These include, pre-service: sharing razor 
blades with his roommate who is currently service connected 
for hepatitis C, and self reported blood transfusions due to 
a motorcycle accident; and post-service: polysubstance abuse 
to include intranasal cocaine use in the 1990's.  The 
examiner, R.D.P, P.A., a physician's assistant, opined that 
"It is at least as likely as not that the veteran's 
hepatitis C is related to sharing razor blades with his 
roommate (who currently is service connected for hepatitis c) 
and self reported blood transfusions."  In an addendum to 
the report, Dr. Y.F.Y., a gastroenterologist, opined that the 
"[v]eteran reports multiple risk factors during and after 
his service time.  The only strong risk factor (blood 
transfusion) cannot be verified and is by self report only.  
On the other hand, since his polysubstance use is clearly 
documented, this makes it less likely than not that his 
Hepatitis C is due to dirty razor or blood transfusions.  It 
is as likely as not that it is from polysubstance abuse."

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions is within the 
province of the adjudicators.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

Although the opinion from R.D.P, PA, makes a connection 
between sharing razor blades and self-reported blood 
transfusions and the later diagnosis of hepatitis C, the 
author of that opinion does not provide any further analysis 
or note the effect of any other documented risk factors to 
include polysubstance abuse, post-service tattoos, and 
unprotected sex.  Additionally, the Board notes that the 
veteran has alleged he could have contracted hepatitis C from 
blood transfusions received during service while being 
treated for a motorcycle accident and that the VA examiner, 
R.D.P, PA, relied on this self-reported blood transfusion to 
provide a nexus to service.  However, the Board notes that 
while service medical records document treatment for a 
motorcycle accident in January 1982, there is no evidence or 
record of the veteran having had a blood transfusion as part 
of the treatment.  Therefore, the Board finds the veteran's 
allegations of a blood transfusion while in service to be 
unreliable.  The Board notes that the VA examiner's opinion 
is based on unsubstantiated and unreliable history provided 
by the veteran and as such has little probative value.  See 
Black v. Brown, 5 Vet. App. 177 (1993); See also, LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-192 (1991) (an opinion may be discounted 
if it materially relies on a layperson's unsupported history 
as the premise for the opinion).  

The Board finds the opinion of Dr. Y.F.Y. to be more credible 
and probative.  Dr. Y.F.Y. is an medical doctor, as compared 
to the physician's assistant who provided the initial 
opinion.  Furthermore, Dr. Y.F.Y.'s opinion was based on 
consideration of the veteran's documented medical history of 
polysubstance use post-service.  Dr. Y.F.Y. provided a 
reasoning for his opinion that the alleged blood transfusion 
in service, the only strong risk factor, could not be 
verified from the service medical records.  On the other 
hand, the polysubstance abuse was clearly documented.

No other competent medical opinions are of records regarding 
the etiology of the veteran's hepatitis C virus.  Though the 
veteran himself has stated that there is a connection to a 
tattoo in service, the Board notes that the separation 
physical of January 1983 did not note any tattoos on 
separation.  Furthermore, the Board notes that the veteran 
has claimed that he could have contracted hepatitis C from 
inoculation with air guns in service.  However, while the 
appellant as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Such an opinion 
requires diagnostic skills and must be made by trained 
medical or psychiatric personnel in order to carry probative 
weight.  Furthermore, there is no competent evidence of 
record that hepatitis C can be transmitted through air gun 
injections.  Even if the Board accepted such possible 
exposure, there is no competent proof of causation in this 
case.  

Absent competent evidence to the contrary, the Board is not 
in a position to question Dr. Y.F.Y.'s opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The preponderance of the 
evidence is found to be against the veteran's claim; 
therefore, the benefit of the doubt provision does not apply.  
Service connection is not warranted for hepatitis C.


ORDER

Service connection hepatitis C is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


